IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Timothy Lee Kephart,                             :
                Appellant                        :
                                                 :   No. 1677 C.D. 2019
                v.                               :
                                                 :   Submitted: June 5, 2020
Commonwealth of Pennsylvania                     :
Office of District Attorney Clearfield           :
County, William A. Shaw Jr.,                     :
District Attorney                                :


BEFORE:         HONORABLE RENÉE COHN JUBELIRER, Judge
                HONORABLE PATRICIA A. McCULLOUGH, Judge
                HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                                 FILED: April 16, 2021


                Timothy Lee Kephart1 (Kephart), pro se, appeals the October 31, 2019
order of the Court of Common Pleas of Clearfield County (lower court), sustaining
preliminary objections and dismissing Kephart’s civil complaint against Clearfield
County District Attorney, William A. Shaw, Jr., (District Attorney).
                            Factual and Procedural Background
                Kephart’s complaint sets forth the following averments. In December
2014, Kephart was arrested and charged with withholding employee pension funds and
medical insurance premiums from employees and failing to make required disposition
of those funds. Kephart pled not guilty to the charges. In May of 2015, the District


      1
          Kephart is an inmate incarcerated at State Correctional Institution (SCI) Laurel Highlands.
Attorney offered Kephart a plea deal that required Kephart to plead guilty to 96 counts
of Theft by Failure to Make Required Disposition of Funds Received.2                           (Civil
Complaint, ¶18, Reproduced Record (R.R.) at 5a.3) In exchange, the District Attorney
promised to express no view as to whether the individual sentences on the counts
should be imposed consecutively or concurrently or the specific length of a minimum
sentence, and agreed that the final grading of each charge was subject to change
following a restitution hearing.4 Id. ¶20, R.R. at 5a.
                Kephart agreed to these terms and on June 9, 2015, Kephart and the
District Attorney jointly filed a Negotiated Plea Agreement and Guilty Plea Colloquy
(Plea Agreement) with the Court of Common Pleas of Clearfield County, Criminal
Division (criminal trial court) at Criminal Docket No. CP-17-CR-0106-2015. Id. ¶4,
R.R. at 3a.
                On June 15, 2015, the criminal trial court conducted an oral plea colloquy
at which Kephart agreed to these terms. Id., ¶5, R.R. at 3a. Kephart pled guilty to 96
counts of Theft by Failure to Make Required Disposition of Funds Received. (Plea
Agreement; R.R. at 43a-48a.) Counts 1-36 (Pension Funds) were graded Felony of the
Third Degree with a maximum penalty of 7 years.5 Counts 37-77 (Pension Funds)

       2
           18 Pa.C.S. §3927.

       3
          The Reproduced Record is attached to Kephart’s Brief. However, he has failed to number
the pages as required by Pa. R.A.P. 2173. For ease of reference and clarity, the Court has done so,
starting with the page immediately following Kephart’s Brief as page 1a.

       4
        A restitution hearing is required to be held prior to imposing a sentence to make restitution.
18 Pa.C.S. §1106.

       5
        The grading of theft offenses is set forth in 18 Pa.C.S. §3903 and is generally based upon
the amount involved. A theft offense constitutes a felony of the third degree if the amount involved
exceeds $2,000; a misdemeanor in the first degree if the amount involved exceeds $200 but is less
(Footnote continued on next page…)

                                                  2
were graded Misdemeanor of the First Degree with a maximum penalty of 5 years.
Counts 78-79 (Medical Insurance Premiums) were graded Misdemeanor of the Second
Degree with a maximum penalty of 2 years. Counts 80-96 (Pension Funds) were
graded Misdemeanor of the First Degree with a maximum penalty of 5 years. Id.
              On July 8, 2015, the District Attorney provided Kephart with information
he had received from Medova Health Care (Medova). Id. ¶6, R.R. at 3a.
              On July 14, 2015, the District Attorney filed an amended information.
Counts 1 through 36 (Pension Funds) were graded Felonies of the Third Degree with a
maximum penalty of 7 years. Counts 37 through 94 (Pension Funds and Medical
Insurance Premiums) were graded Misdemeanors in the First Degree with a maximum
penalty of 5 years. Counts 95 and 96 (Pension Funds) were graded Misdemeanors in
the Second Degree with a maximum penalty of 2 years. Id. ¶7, R.R. at 3a.
              On July 31, 2015, the criminal trial court conducted a restitution hearing
prior to the sentencing hearing. Id. ¶8, R.R. at 3a. At the hearing, the District Attorney
presented information and claims of restitution for the following 7 counts: 78, 82, 83,
84, 86, 89 and 94, which totaled $42,787.03. Id. ¶9, R.R. at 3a. Kephart was sentenced
to 8 to 32 years’ imprisonment in the aggregate and was ordered to pay $42,787.03
restitution for the 7 claims presented by the District Attorney. Id. ¶10, R.R. at 4a.
              Kephart filed a post-sentence motion challenging the restitution order. On
January 8, 2016, the criminal trial court struck the 7 restitution payments in their
entirety, finding that the District Attorney did not prove a basis for restitution. Id. ¶11,
R.R. at 4a. On January 15, 2016, the criminal trial court resentenced Kephart to an
aggregate term of 7 to 20 years’ imprisonment, based on the counts and gradings as
they were presented in the original Plea Agreement. Id. ¶12, R.R. at 4a. Kephart did

than $2,000, and a misdemeanor in the second degree if the amount involved was $50 or more but
less than $200.


                                              3
not file a post-sentence motion challenging the January 15, 2016 sentence or the
restitution.
               The Civil Complaint
               On June 4, 2019, Kephart instituted a civil action against the District
Attorney personally. In Count 1 for “Breach of Contract,” Kephart avers that the
District Attorney breached the Plea Agreement “by failing to amend or provide final
grading for all counts subject to restitution,” as Kephart contends was required by the
Plea Agreement. Kephart alleges that the District Attorney
               (1) failed to provide final grading for counts 1-77, and 95
                  through 96, even though he acknowledged and affirmed
                  at the restitution hearing that the restitution for these
                  counts had been paid, an accounting of the amounts for
                  each count was not presented to determine final grading;
               (2) failed to present any claims for restitution for counts 79,
                  80, 81, 85, 87, 88, 90, 91, and 93 and further failed to
                  provide a final grading based on this presentment of zero
                  restitution; and
               (3) failed to provide final grading for counts 78, 82, 83, 84,
                  86, 89, and 94 after the criminal trial court had entered an
                  order stating that the District Attorney did not prove a
                  basis for restitution for these counts.
(Complaint, ¶15, R.R. at 4a.) Kephart alleges that he did not receive the benefit of the
bargain of his Plea Agreement. He asserts he was sentenced without the reduction of
grading or dismissal of certain counts to which he would have been entitled had the
District Attorney complied with the terms of the Plea Agreement. Id. ¶16, R.R. at 4a.



                                             4
             In Count 2 for Promissory Estoppel, Kephart alleges that he initially pled
not guilty, but changed his position based on the District Attorney’s promises. Id. ¶22,
R.R. at 5a. He contends that his detrimental reliance resulted in the injustice of being
sentenced without the benefit of the reduction in grading or the dismissal of certain
counts. Id. ¶23, R.R. at 5a. In Count 3 for Misrepresentation, Kephart alleges that the
District Attorney misrepresented facts in the Affidavit of Probable Cause and Criminal
Complaint. Id. ¶25, R.R. at 5a. He avers that as a result of these misrepresentations,
the criminal trial court sentenced him under false pretenses and with bias. Id. ¶40, R.R.
at 7a.
             In his prayer for relief, Kephart seeks “an order terminating (the Plea
Agreement) . . . rendering it null and void based on the fats averred above and return
[Kephart] to the same position he was in before entering into [the Plea Agreement].”
Id. ¶40, R.R. at 7a.
             The District Attorney’s Preliminary Objections
             The District Attorney filed preliminary objections to the complaint based
on: (1) lack of jurisdiction over subject matter and/or person of the District Attorney;
(2) legal insufficiency of the pleading (demurrer); and (3) failure to exhaust statutory
remedies/availability of full, complete, and adequate remedy at law. The District
Attorney argued that Kephart’s complaint constitutes an illegitimate and invalid
collateral attack on the criminal trial court’s sentencing of Kephart in his criminal case
on January 8, 2016, and that there is no cognizable basis for the civil division of the
same court to vacate that sentencing or intrude in the criminal proceeding.
             The Lower Court’s Order
             On October 31, 2019, the lower court sustained the District Attorney’s
preliminary objections and dismissed Kephart’s complaint, ruling that Kephart



                                            5
provided no authority for the proposition that a civil proceeding attacking a criminal
sentence is proper. The trial court concluded that a civil court may not vacate the
sentence of the trial court after sentencing. Kephart now appeals.6
                                               Analysis
               In his first issue, Kephart argues that even though a plea agreement arises
in a criminal context, it remains contractual in nature and is to be analyzed under
contract principles.        Commensurately, he argues that he is entitled to enforce
contractual obligations and is entitled to contractual remedies. Therefore, he maintains
that the lower court’s civil division is the proper forum to rule on his equitable claims.
See Kephart’s Br. at 14 (“The adjudication of Kephart’s civil contract rights belongs in
the Civil Division where Common law contract claims are normally heard.”). He
further contends that preventing him from litigating his contract-related claims in the
civil courts denies him equal access and equal protection of the law.7



       6
          “Our review of a trial court’s order sustaining preliminary objections and dismissing a
complaint is limited to determining whether the trial court abused its discretion or committed an error
of law.” Szoko v. Township of Wilkins, 974 A.2d 1216, 1219 n.7 (Pa. Cmwlth. 2009). When
“reviewing preliminary objections, all well-pleaded relevant and material facts are to be considered
as true, and preliminary objections shall only be sustained when they are free and clear from doubt.”
Id. Moreover, “such review raises a question of law as to which our standard of review is de novo
and our scope of review is plenary.” Id.
        The question presented by a demurrer “is whether, on the facts averred, the law says with
certainty that no recovery is possible. Where a doubt exists as to whether a demurrer should be
sustained, this doubt should be resolved in favor of overruling it.” MacElree v. Philadelphia
Newspapers, Inc., 674 A.2d 1050, 1054 (Pa. 1996). “In determining whether the trial court properly
sustained preliminary objections, the appellate court must examine the averments in the complaint,
together with the documents and exhibits attached thereto, in order to evaluate the sufficiency of the
facts averred.” Orange Stones Co. v. City of Reading, 87 A.3d 1014, 1025 (Pa. Cmwlth. 2014).

       7
           Kephart’s complaint does not raise any constitutional claims and they will not be addressed
for the first time in this appeal. See Pa. R.A.P. 302(a) (“Issues not raised in the lower court are waived
and cannot be raised for the first time on appeal.”).


                                                    6
             Kephart maintains that authority exists for his civil complaint under the
Pennsylvania Supreme Court’s decisions in Konyk v. Pennsylvania State Police, 183
A.3d 981 (Pa. 2018), and Commonwealth v. Martinez, 147 A.3d 517 (Pa. 2016), as well
as the Pennsylvania Superior Court’s decision in Commonwealth v. Hainesworth, 82
A.3d 444 (Pa. Super. 2013) (en banc). He contends these cases all support the
proposition that the civil division of the lower court is the proper forum for the
adjudication of his contract-related claims.
             Initially, we note that Kephart is correct in his assertion that negotiated
plea agreements are indeed contracts and a defendant is entitled to the benefit of the
bargain he struck with the Commonwealth. The law on the enforcement of plea
agreements is well-established.     Although plea agreements arise “in a criminal
context,” they are “analyzed under contract law standards.” Hainesworth, 82 A.3d at
449. Once a plea agreement has been accepted by a trial court, the defendant is
“entitled to the benefit of his bargain[.]” Martinez, 147 A.3d at 532-33.           The
Commonwealth must “abide by the terms of the plea agreement.” Commonwealth v.
Spence, 627 A.2d 1176, 1184 (Pa. 1993) (citing Santobello v. New York, 404 U.S. 257,
260 (1971)). Further, courts demand “strict compliance” with the terms of a plea
agreement “in order to avoid any possible perversion of the plea bargaining system[.]”
Martinez, 147 A.3d at 532 (quoting Commonwealth v. Zuber, 353 A.2d 441, 444 (Pa.
1976)).
             Thus, as argued by Kephart, a plea agreement is a contract and a defendant
may proceed against the prosecuting entity for specific performance of the contractual
terms. However, this is where our agreement with Kephart’s legal analysis ends.
Although plea agreements are contracts, none of the cases cited by Kephart provide
authority on the question of whether a separate proceeding may be maintained in the



                                           7
civil division of the lower court to enforce or rescind a plea bargain. Martinez and
Hainesworth were both direct appeals in criminal proceedings. Neither were civil
actions. In both cases, the criminal defendants sought relief from the same criminal
trial court which presided over their criminal proceedings.
              Martinez8 addressed whether the registration requirements of the Sex
Offender Registration and Notification Act (SORNA)9 could be imposed upon a sex
offender who entered into a plea agreement prior to the enactment of SORNA, and
where sexual offender registration was a term of the agreement. The defendants,
applying contract principles, argued that application of SORNA’s increased
registration requirements to them violated their plea agreements. Martinez, 147 A.3d
at 523-24. Each defendant challenged the increase of sexual registration term through
a “Petition to Enforce Plea Agreement or for a Writ of Habeas Corpus” filed in the
court where the criminal action arose. Id. The Supreme Court concluded that when
trial courts accept plea agreements, the convicted criminals are entitled to the benefit
of their bargains. Id. at 533.
              In Hainesworth, an en banc panel of the Superior Court was asked to
consider whether retroactive application of the SORNA registration requirements
breached the terms of the defendant’s plea agreement. Hainesworth, 82 A.3d at 446-
47. The defendant filed a motion seeking termination of his supervision. The trial
court ordered specific enforcement of the parties’ plea agreement. Applying contract
principles, the Hainesworth Court concluded that the trial court did not err in ordering


       8
      Martinez involved three consolidated appeals, all of which originated in the Court of
Common Pleas of York County before the same judge.

       9
        42 Pa.C.S. §§9799.10-9799.41. Our Supreme Court held that SORNA was unconstitutional
in Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), cert. denied sub nom. Pennsylvania v. Muniz,
138 S. Ct. 925 (2018). The new SORNA appears at 42 Pa.C.S. §9799.10-.75.


                                               8
specific enforcement of Hainesworth’s plea agreement. Id. at 447. In upholding the
trial court’s determination, the Superior Court found that sexual offender registration
was a term of the parties’ plea agreement. Id. at 448-49. The Superior Court
highlighted that, while a plea agreement arises in a criminal context, it remains
contractual in nature and, therefore, must be analyzed under principles of contract law.
Id. at 449. Accordingly, the Superior Court determined that the objective evidence of
record supported the conclusion that the parties had negotiated an agreement that would
not require the defendant to register as a sex offender; thus, imposition of a registration
requirement, based on a subsequent change in law, would breach that agreement. Id.
at 450.
             Thus, while Martinez and Hainesworth recognized that defendants are
entitled to the benefit of the bargains struck with the Commonwealth when the trial
court accepted the parties’ plea agreements, the procedural framework was never put
in issue or discussed. They are not, therefore, authority on the question of whether a
separate civil proceeding may be maintained to enforce a plea bargain.
             We also do not agree that Konyk supports Kephart’s position that the civil
division of the lower court was the proper forum to assert his contract-related claims
against the District Attorney. In Konyk, a federal defendant filed an amended petition
for review in the nature of a writ of mandamus in this Court’s original jurisdiction,
naming the Pennsylvania State Police (PSP) as respondent and seeking equitable relief
in the form of specific performance of the terms of his plea agreement with the United
States. We held that we had jurisdiction to consider the matter under Section 761(a) of
the Judicial Code, which provides “the “Commonwealth Court shall have original
jurisdiction of all civil actions or proceedings . . . [a]gainst the Commonwealth
government, including any officer thereof, acting in his official capacity.” 42 Pa.C.S.



                                            9
§761(a). However, on the merits, we concluded that the defendant failed to support a
claim that the PSP was a third-party beneficiary to his federal plea agreement and that
he failed to prove there was an implied contract between him and the Commonwealth
as a result of his federal plea agreement.
             On appeal, the Supreme Court upheld our decision, including our
conclusion that we had exclusive jurisdiction over the breach of contract claim against
the PSP as a Commonwealth agency. Konyk, 183 A.3d at 986. The Supreme Court
rejected the defendant’s argument that he was entitled to relief under Martinez. Id. at
989-90. The Supreme Court held that, although Martinez indicated that a defendant
may proceed against the prosecuting entity for specific performance of the contractual
terms, Martinez did not address whether the Commonwealth could be held liable for
specific performance of an agreement forged between a defendant and the government
of another jurisdiction. Id.
             Although Konyk confirmed that a defendant may proceed against the
prosecuting entity for specific performance of the contractual terms, it did not sanction
a separate civil proceeding to enforce a plea bargain. It said nothing of the sort.
             Pennsylvania courts have decided cases regarding sexual offender
registration statutes that were challenged in various types of filings, including in this
Court’s original jurisdiction. As our Supreme Court has explained, allowing sexual
offenders the “choice” of a procedural mechanism, “considers the fact that frequent
changes to sexual offender registration statutes, along with more onerous requirements
and retroactive application, complicate registrants’ ability to challenge new
requirements imposed years after their sentences become final.” Commonwealth v.
Lacombe, 234 A.3d 602, 617 (Pa. 2020). No such concern exists here.




                                             10
             With the single exception of the change-in-the-law cases filed in this
Court’s original jurisdiction, we are aware of no other situation where a criminal
defendant successfully invoked the jurisdiction of a civil court to consider a
defendant’s request to enforce or terminate a plea agreement.
             An en banc panel of this Court made clear in Dougherty v. Pennsylvania
State Police, 138 A.3d 152, 168 (Pa. Cmwlth. 2016) (en banc), that this Court is not
the proper forum in which to address disputes over the alleged breach of a plea
agreement, and that such issue is properly resolved through the criminal justice system
in the appropriate sentencing court. In Dougherty, filed in our original jurisdiction, we
sustained the PSP’s preliminary objection to a petition for review on the ground that
the PSP could not be liable for breach of the petitioner’s plea agreement with the
Commonwealth. In doing so, we stated:

             [T]he PSP has no duty to inquire into the content or intent of
             any underlying plea agreement. The PSP is not a party to the
             plea agreement and disputes over the alleged breach of a
             plea agreement, and the impact of the plea agreement on a
             [sex offender’s] duty to register with the PSP, are properly
             resolved through the criminal justice system in the
             appropriate sentencing court.
Id. (emphasis in original removed; emphasis added).


             In Pennsylvania, a defendant may move to withdraw his plea prior to
sentencing pursuant to Pa.R.Crim.P. 591 or after sentence was imposed under
Pa.R.Crim.P. 720. Nothing in the Criminal Rules of Procedure expressly gives the civil
division of the lower court the power or authority to preside over such matters. Indeed,
a review of Pennsylvania cases reveals that questions concerning the existence, scope,
and enforceability of plea bargains are as a matter of course dealt with as part of the



                                           11
primary criminal case, through motions to withdraw a guilty plea or motions to enforce
a plea agreement. See, e.g., Commonwealth v. Perez, 240 A.3d 927 (Pa. Super. 2020)
(motion to withdraw a guilty plea); Commonwealth v. Ritz, 153 A.3d 336 (Pa. Super.
2016) (motion to enforce a plea agreement); Commonwealth v. Tann, 79 A.3d 1130,
1133 (Pa. Super. 2013) (a criminal defendant who is sentenced to more than was agreed
upon in a negotiated plea may withdraw his guilty plea upon being deprived of the
benefit of his bargain pursuant to Pa.R.Crim.P. 591(A)); Commonwealth v. Williams,
481 A.2d 1230, 1234 (Pa. Super. 1984) (motion to withdraw a guilty plea).
             Demanding that issues involving the enforcement of plea bargains be tried
within the framework of the underlying criminal proceeding makes perfect sense. First,
it would result in substantial duplication and be a waste of judicial resources if
defendants were permitted to conduct civil proceedings collateral to their primary
criminal proceedings. Second, the judge presiding over the criminal proceedings is
most familiar with the plea agreement and the circumstances surrounding its terms and
conditions and, thus, is best suited to resolve questions relating to the enforceability of
a plea agreement. Rule 590 of the Pennsylvania Rules of Criminal Procedure requires
the judge to “conduct a separate inquiry of the defendant on the record to determine
whether the defendant understands and voluntarily accepts the terms of the plea
agreement on which the guilty plea or plea of nolo contendere is based.” Pa.R.Crim.P.
590. As one court explained,

             [f]rom the standpoint of the courts, it is wasteful of judicial
             resources to have the bundle of facts from which the criminal
             action arose generate more than one litigation. One may
             imagine a worst case scenario in which multiple defendants
             conduct multiple civil proceedings collateral to a primary
             criminal proceeding. Beyond simple efficiency, justice will
             be better served if the judge who sits on the primary criminal


                                            12
             case deals with disputed issues growing out of it which
             involve the proof or the parties.
Doe v. District Attorney for Plymouth District, 564 N.E.2d 588, 592 (Mass. App. Ct.
1991) (addressing the appropriateness of an independent civil action in any form to
probe the boundaries of an alleged plea bargain made in connection with a criminal
proceeding and holding that the appropriate place for enforcement of a plea agreement
is the underlying criminal case).
             Aside from the overall impracticality of Kephart’s civil action, there are
also jurisdictional impediments which prohibit it.
             Pennsylvania courts have exercised considerable caution over the
involvement of a court of equity in the field of law enforcement. Marcus v. Diulus,
363 A.2d 1205, 1208 (Pa. Super. 1976). In Cooper v. McDermott, 159 A.2d 486 (Pa.
1960), plaintiffs in California brought suit against the District Attorney’s Office in
Philadelphia to enjoin its attempt to extradite them. Our Supreme Court, in holding
that the court in equity had no jurisdiction in the criminal matter, stated:

             Equity’s jurisdiction does not involve control of the
             prosecution, punishment and pardon of crimes or
             misdemeanors. These important functions, for most
             compelling reasons and sound public policy, are performed
             exclusively in courts exercising criminal jurisdiction.
Id. at 488-89 (citations omitted).
             The general rule is that courts of equity will decline jurisdiction in
criminal matters, except in rare cases where there exists no adequate remedy at law.
Marcus, 363 A.2d at 1210. See also Clark v. Pennsylvania State Police, 436 A.2d 1383
(Pa. 1981) (action in equity will not lie when an adequate remedy at law exists). In the
present case, we find that there is an adequate remedy at law in our Rules of Criminal




                                            13
Procedure and, therefore, it was not necessary for Kephart to invoke the lower court’s
equity jurisdiction.
             Kephart’s complaint confirms that after he entered into a plea agreement,
after he confirmed his guilty plea in a colloquy before the trial court, and after he was
sentenced in July of 2015, he was resentenced in January of 2016. Thus, he had ample
opportunity to raise any issue regarding the final grading for all counts subject to
restitution as required by the Plea Agreement before the trial court through the filing
of a petition to enforce the Plea Agreement or to withdraw his plea in the criminal trial
court. That procedure is Kephart’s adequate and appropriate remedy.
                                      Conclusion
             We agree with the trial court that Kephart has failed to establish that he is
entitled to invoke the equitable jurisdiction of the civil division of the lower court to
terminate his plea agreement made in connection with a separate criminal proceeding.
Although contract laws apply to plea agreements, whether the District Attorney
breached the Plea Agreement, what performance and detrimental reliance there was by
either party, and how the bargain, if there was one, should be enforced are issues that
must be heard within framework of the underlying criminal proceeding rather than
separate civil proceeding.
             Because it appears certain that Kephart can prove no set of facts in support
of his claim in this civil forum that would entitle him to relief, the order of the lower
court is affirmed.




                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge



                                           14
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Timothy Lee Kephart,                       :
                Appellant                  :
                                           :    No. 1677 C.D. 2019
             v.                            :
                                           :
Commonwealth of Pennsylvania               :
Office of District Attorney Clearfield     :
County, William A. Shaw Jr.,               :
District Attorney                          :


                                         ORDER


             AND NOW, this 16th day of April, 2021, the October 31, 2019 order of
the Court of Common Pleas of Clearfield County is hereby AFFIRMED.



                                               ________________________________
                                               PATRICIA A. McCULLOUGH, Judge